IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39555

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 731
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 21, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JODY LEE NELSON,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Jefferson County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and unified sentence of ten years, with four years
       determinate, for assault with intent to commit a serious felony, affirmed.

       Thompson Smith Woolf & Anderson, PLLC; Stevan H. Thompson, Idaho Falls,
       for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Jody Lee Nelson pled guilty to assault with intent to commit a serious felony. Idaho
Code § 18-909. The district court sentenced Nelson to a unified term of ten years, with four
years determinate. Nelson appeals, contending his sentence is excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho


                                                1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Nelson’s judgment of conviction and sentence are affirmed.




                                                   2